Citation Nr: 1101624	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-33 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals, compression 
fracture, thoracic spine, with deformity of vertebral bodies, 
currently rated as 20 percent disabling, to include entitlement 
to a total disability rating based on individual unemployability 
(TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  The claims file has since been transferred to 
the RO in Pittsburgh, Pennsylvania for further handling.

The Veteran has testified at an October 2009 hearing before a 
Decision Review Officer at the Pittsburgh RO.  He has also 
testified before the undersigned Administrative Law Judge at a 
March 2010 Travel Board hearing, also held at the Pittsburgh RO.

In June 2010, the Board remanded this matter for further 
development, which was to include:  providing the Veteran with 
notice as to the evidence necessary to substantiate his claim; 
contacting the Veteran to obtain name and address information for 
any additional private or VA treatment providers; making efforts 
to assist the Veteran, pursuant to 38 C.F.R. § 3.159, in 
obtaining additional evidence to substantiate his claim, 
including additional VA treatment records for treatment from June 
2008 through the present; and readjudicating the Veteran's claim.  
The Board is satisfied that its remand action has been met with 
substantial compliance and is prepared to proceed with appellate 
consideration of the issue framed above.

Additionally, the evidence of record in this matter raises the 
issue of entitlement to TDIU due to his service-connected 
thoracic spine disability.  Inasmuch as the TDIU issue is raised 
in connection with the pending claim for an increased rating for 
the Veteran's service-connected thoracic spine disability, the 
Board has jurisdiction over the TDIU issue and must consider it 
on the merits as part and parcel of the Veteran's claim for an 
increased rating for his thoracic disability.  See VAOPGCPREC 6-
96 (Aug. 16, 1996);  see also Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009) (when a claimant has appealed from the initial 
disability rating assigned for a service-connected disability, 
the determination of whether he or she is entitled to TDIU, 
including the effective date for that award, is part and parcel 
of the determination of the initial rating for that disability).  
Accordingly, the Board has considered the Veteran's TDIU claim as 
part of the Veteran's appeal.


FINDINGS OF FACT

1.  At all times relevant to this appeal, the Veteran's thoracic 
spine disability has been manifested by thoracolumbar flexion 
that is at worst to 40 degrees, and, has not been manifested by 
any ankylosis of any region of the spine or by intervertebral 
disc involvement in the thoracic spine.

2.  The Veteran has not been diagnosed with, nor does the 
evidence show, a neurological disorder that is etiologically 
related to his service-connected thoracic spine disability.

3.  The evidence does not show that the Veteran has been unable 
to secure or follow a substantially gainful occupation due solely 
to impairment resulting from his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for residuals, compression fracture, thoracic spine, with 
deformity of vertebral bodies, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5242, 5243 (2010).

2.  The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Additionally, in rating cases, a claimant must be provided 
information pertaining to assignment of disability ratings (to 
include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective date 
that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
 
In Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans Claims 
(Court) held that, at a minimum, adequate VCAA notice requires 
that VA notify the claimant that, in order to substantiate an 
increased rating claim: (1) the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; (2) if 
the diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect of that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic codes; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  However, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) vacated 
Vazquez-Flores I in Vazquez-Flores v. Shinseki (Vazquez-Flores 
II), 580 F. 3d 1270 (Fed. Cir. 2009).  In Vazquez-Flores II, the 
Federal Circuit held that the notice described in 38 U.S.C. 
§ 5103(a) need not be veteran-specific and does not require VA to 
notify a veteran of the alternative diagnostic codes or of 
potential daily life evidence.

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the information 
and evidence needed to substantiate his claim for an increased 
rating in a February 2008 notice letter.  That letter also 
provided the Veteran with information on how a disability rating 
and an effective date for the award of benefits is assigned.  The 
Veteran's claim was subsequently adjudicated for the first time 
in the RO's June 2008 rating decision which is the subject of 
this appeal.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
Veteran's claim.  The Veteran's identified private and VA 
treatment records have been obtained.  Additionally, the Veteran 
was provided VA spine examinations in March 2008 and December 
2009 to assess the present severity of his spine disability.  He 
was also afforded a VA neurological examination in December 2009 
to determine whether any neurological components attributable to 
his thoracic spine disability exist.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Applicable Laws and Regulations Concerning
Increased Rating Claims, Generally

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established, and an increase in the assigned disability rating is 
at issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are appropriate in increased rating claims when 
the factual findings show distinct time periods during which the 
service-connected disability exhibits symptoms that would warrant 
the assignment of different ratings for each distinct period.  
The relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from the 
time period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In this case, the Veteran's claim for an 
increased rating for his right hip disability was filed in May 
2006.

In instances where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.
III.  Analysis

In the June 2008 rating decision which is the subject of this 
appeal, the RO assigned a 20 percent disability rating for 
residuals of a compression fracture of the thoracic spine, with 
deformity of the vertebral bodies, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5242.

The General Rating Formula for Diseases and Injuries of the Spine 
(general spine formula), effective September 26, 2003, provides a 
general formula for rating various thoracolumbar spine disorders, 
other than intervertebral disc syndrome (IVDS), under 38 C.F.R. 
§ 4.71a, DC 5235 to 5242.  Under the general spine formula, a 20 
percent rating is appropriate where the evidence demonstrates 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; a combined range of 
motion of the thoracolumbar spine not greater than 120 degrees; 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
awarded where the evidence demonstrates forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is in 
order where the thoracolumbar disorder is productive of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100 
percent evaluation is awarded where the evidence shows 
unfavorable ankylosis of the entire spine.

The criteria under the general spine formula contemplates 
symptoms such as pain, stiffness, aching, etc. where such 
symptoms are shown in the record.  Thus, evaluations based upon 
pain alone are not appropriate, unless there is, for example, 
specific nerve root pain that can be evaluated separately under 
the sections of the rating schedule which provide for ratings for 
neurological disabilities.  68 Fed. Reg. 51,455 (Aug. 27, 2003).

For VA compensation purposes, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(Plate V) indicates that normal range of motion of the 
thoracolumbar spine encompasses flexion to 90 degrees and 
extension, bilateral lateral flexion, and bilateral rotation to 
30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.

IVDS will be evaluated under the general formula for rating 
diseases and injuries of the spine or under the formula for 
rating IVDS based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, DC 5243.  The 
evidence in this case, however, does not indicate intervertebral 
disc involvement within the thoracic spine.  Hence, the Board 
will not apply DC 5243 in evaluating this Veteran's claim.

The Veteran's claim for an increased rating for his service-
connected thoracic spine disorder was filed in January 2008.  
Although the Board has reviewed the entire record in 
consideration of the Veteran's appeal, its primary focus in 
considering the Veteran's claim will be upon the evidence 
relevant to treatment of his back from January 2007.

Subsequent to the Veteran's filed claim, he was afforded a VA 
examination of the thoracic spine in March 2008.  At that time, 
the Veteran reported that he was employed as a construction 
consultant.  Although he reported numerous emergency room visits 
for thoracic pain over the course of his employment, he stated 
that he was never admitted for inpatient treatment.  Regarding 
his symptoms at that time, he reported a constant bruising 
feeling which he rated as an eight in intensity on a scale of ten 
with associated numbness.  He also reported flare-ups of pain 
that occurred approximately twice a week with an intensity of ten 
on a scale of ten.  He related limitation of motion and 
functional impairment during these flare-ups and that he was 
required to use a cane during such times.  According to the 
Veteran, these flare-ups resolved within one to two hours.    He 
denied experiencing easy fatigability or lack of endurance due to 
his back pain.  He also denied lethargy, weakness, anorexia, 
weight loss, weight gain, or visual disturbances.  
Neurologically, he denied any bladder or bowel complaints.  
Functionally, he reported that he was able to walk eight or nine 
blocks before requiring rest.  He further denied unsteadiness or 
falls due to his back pain, and, also denied any inability to 
perform activities of daily living or work-related activities.  
An MRI taken the previous week was reviewed and interpreted as 
showing mild anterior wedging of T10-11 which was likely chronic 
and accompanied by exaggeration of the lower thoracic kyphosis 
and lumbar lordosis.  The study also revealed degenerative disc 
disease throughout all segments of the spine.  Interestingly, 
range of motion tests were not performed and the examiner does 
not address the Veteran's thoracolumbar motion in the examination 
report.

VA treatment records corresponding to treatment from January 2008 
through October 2009 document complaints of back pain which 
radiated into both legs and produced numbness in the right leg.  
The January 2008 record reflects a diagnosis, provided by a nurse 
practitioner, of chronic low back pain with sciatica.  A 
neurological examination performed the following month by a VA 
physician, however, revealed full motor strength, intact 
sensation throughout, and full reflexes in all extremities.  An 
examination of the extremities themselves revealed full motion 
without clubbing, cyanosis, or edema.  The Veteran was diagnosed 
with back pain but, apparently due to the absence of neurological 
findings, no separate neurological diagnosis was rendered.  A 
March 2008 physical therapy record indicates that thoracolumbar 
range of motion tests were performed.  Although exact values for 
the Veteran's ranges of motion are not provided, that record 
shows that flexion and extension were limited by 50 percent, 
while side bending to the right and left were both limited by 10 
percent.  Neurological examinations in June and September of 2008 
revealed full motor strength in intact sensation throughout with 
full motion in all extremities.

At an October 2009 DRO hearing, the Veteran testified that his 
thoracic spine disability caused limitations in standing, 
sitting, and walking, and impaired his ability to sleep.  
Consistent with his treatment records, he also testified that he 
experienced a neuropathy in his legs.

In December 2009, the Veteran underwent separate VA examinations 
to examine his thoracolumbar spine and to assess for any 
neurological component arising out of his thoracolumbar 
disability.

At the thoracolumbar examination, the Veteran reported daily, 
sharp, intermittent back pain that lasted anywhere from one hour 
to the whole day with constant stiffness.  He continued to report 
constant pain in the posterior aspect of the left leg originating 
from the sciatic nerve.  The Veteran also continued to endorse 
flare-ups that occurred twice a week which did not limit his 
functioning other than requiring limitations in walking.  He 
denied any physician-ordered bed rest with the exception of 
hospitalization in 1968.  He also continued to deny any bowel or 
bladder incontinence.  On physical examination, the Veteran 
ambulated with a cane and demonstrated a moderately antalgic 
gait.  Thoracolumbar range of motion tests revealed flexion to 40 
degrees, extension to 10 degrees, lateral extension to 20 degrees 
to the right and left sides, and rotation to 10 degrees to the 
right and left sides.  All motion was accompanied by reported 
pain.  Nonetheless, the examiner notes in the report that lumbar 
spine repetition did not produce further limitations of motion or 
any increase in pain.  Consistent with the Veteran's report of 
radiating pain, straight leg raise tests were positive for low 
back pain to the left leg.  Neurologically, strength in the left 
lower extremity was measured as 4/5, indicating slight loss of 
strength.  However, reflexes were within normal limits with good 
motor and muscle control.  No muscle atrophy, weakness, 
paralysis, or contractures were noted on examination.

In the separate neurological VA examination, percussion and 
pressure applied over the mid-thoracic spine produced complaints 
of tenderness.  Tightness of the paravertebral muscles was 
present, which is suggestive of muscle spasm.  Although the 
Veteran's gait was noted again as being antalgic, the examiner 
did not note any significant unsteadiness of gait.  Strength 
tests showed full motor strength.  A sensory examination was 
unremarkable.  Based upon the examination, the examiner concluded 
that there are no neurological deficits attributable to 
degenerative changes of the thoracic spine, other than chronic 
recurring pain.  In support of this conclusion, the examiner 
notes that there is no evidence, either in the radiology studies 
or through physical examination, of any impingement of the spinal 
cord.  Given this lack of findings, the examiner further opined 
that the chronic pain is likely multifactorial and attributable 
to multilevel chronic changes and osteoarthritis.

At his March 2010 Travel Board hearing, the Veteran continued to 
assert limitations similar to those asserts at his DRO hearing.  
In addition, he first reported various functional limitations 
such as driving for long distances, bending, and performing tasks 
around his home such as mowing the lawn. The Veteran also 
expressed misgivings regarding his job as an inspector for the 
Commonwealth of Pennsylvania.  In that regard, he testified that 
his job as an inspector required him to walk for longer distances 
while carrying cable and to observe construction crews as they 
lay down asphalt.  According to the Veteran, his job is seasonal.

Based upon the evidence of record, the Veteran is not entitled to 
a disability rating in excess of 20 percent for residuals of 
compression fractures of the thoracolumbar spine with deformity 
of vertebral bodies.  The Board first notes that the evidence 
does not, at any time, show the presence of ankylosis of any area 
of the spine.  Additionally, the evidence does not show that the 
Veteran's thoracolumbar forward flexion was limited to 30 degrees 
or less, as it is required for a disability rating in excess of 
20 percent.  In this regard, a March 2008 physical therapy record 
indicates that forward flexion at that time was limited by 50 
percent.  Given that full forward flexion is defined as 90 
degrees, that record indicates that the Veteran was able to 
produce thoracolumbar flexion to 45 degrees.  Range of motion 
testing performed at the Veteran's December 2009 VA examination 
showed the Veteran was able to produce 40 degrees of forward 
flexion.  The Board acknowledges that all motion of the 
thoracolumbar spine has been accompanied by reports of associated 
pain.  Nonetheless, given the extent of thoracolumbar flexion 
demonstrated throughout the record, the overall disability 
picture is not commensurate to a limitation of thoracolumbar 
flexion to 30 degrees, even with the Veteran's reported pain 
being taken into consideration.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5242.

The Board also finds that the Veteran is not entitled to a 
disability rating in excess of 20 percent on an extraschedular 
basis.  Despite the Veteran's misgivings regarding his ability to 
perform his work as a road inspector, the evidence does not show 
that his disability has actually interfered with his ability to 
secure or maintain employment.  Additionally, there is no 
indication in the evidence that his thoracic spine disorder has 
necessitated frequent, or indeed any, periods of hospitalization 
or surgery during the pendency of this appeal.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Additionally, in the absence of evidence showing a diagnosis of 
an actual neurological disorder arising out of the Veteran's 
thoracolumbar disability, the Board does not find that the 
Veteran is entitled to a separate rating for a neurological 
disability.  Although the evidence clearly documents complaints 
by the Veteran of radiating pain into his left leg and numbness 
in his right leg, multiple neurological tests performed in VA 
treatment and at his VA examinations has not revealed any 
radiological or clinical findings of a neurological pathology.  
In this regard, the VA examiner notes in the December 2009 report 
that the Veteran's complaints of radiation and numbness are 
likely multifactorial in origin, and not the result of his 
thoracic spine condition.  Under the circumstances, a separate 
disability rating under the appropriate diagnostic codes for 
neurological disability are not warranted in this case.

Further, the Board finds that there is no basis for "staged" 
ratings in this case.  Rather, the symptomatology shown 
throughout the pendency of this appeal has been essentially 
consistent and fully contemplated by the assigned disability 
rating.

Finally, the evidence in this case raises the issue of whether 
the Veteran is entitled to TDIU pursuant to 38 C.F.R. § 4.16.  In 
this regard, the Veteran expressed at his Travel Board hearing 
that he continues to ambulate with a cane due to his thoracic 
spine symptoms.  He testified that he was concerned that he would 
be unable to continue his employment as a road inspector for the 
Commonwealth of Pennsylvania due to limitations in ambulating.

Under VA laws and regulations, TDIU may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration 
may be given to a veteran's level of education, special training, 
and previous work experience, but age and the impairment caused 
by non-service-connected disabilities may not be considered.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as 
an amount of earned annual income that does not exceed the 
poverty threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a).

In this case, the Veteran has not adduced any evidence showing 
that his thoracic spine disability has presented physical 
limitations that have actually prevented him from securing or 
following a substantially gainful occupation.  Rather, the 
evidence in this case shows that the Veteran remains employed 
with the Commonwealth of Pennsylvania and that continued 
employment remained likely as seasonal work came available.  
Notwithstanding the misgivings expressed by the Veteran at his 
hearing as to the prospects of future work at his present 
occupation, the Veteran's concerns are based upon speculation.  
In this regard, the Board observes that no other evidence has 
been submitted by the Veteran to show that his thoracic spine 
disability prevents him from securing and following a 
substantially gainful occupation.  For these reasons, the Board 
does not find that the Veteran is entitled to an award of TDIU.

Overall, the evidence does not support a disability evaluation in 
excess of 20 percent, nor does it support the Veteran's claim of 
entitlement for TDIU.  This appeal is denied.  38 C.F.R. §§ 4.3, 
4.7.


ORDER

An increased rating for residuals, compression fracture, thoracic 
spine, with deformity of vertebral bodies, currently rated as 20 
percent disabling, to include entitlement TDIU, is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


